The rule laid down by this court in Black v. State, 234 S.W. Rep., 397, to the effect that in a misdemeanor case exceptions must be presented to the judge of the court below and must appear in the record in order to demand at the hands of this court consideration of special charges presented by the appellant, was reaffirmed in Sharp v. State, 93 Tex.Crim. Rep.. This is the only question appearing in the motion for rehearing. Believing the original decision upon this point correct and settled by the authorities, the motion for rehearing will be overruled.
Overruled.